UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7523


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ADEWALE JOHNSON ALADEKOBA, a/k/a Jay Johnson, a/k/a Orlando
Percival McGregory, a/k/a Wally,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:93-cr-00018-WMN-3)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adewale Johnson Aladekoba, Appellant Pro Se. Jamie Michelle
Bennett, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adewale Johnson Aladekoba seeks to appeal the district

court’s orders denying his criminal motions and petition for

writ of error audita querela in which he sought to challenge his

sentence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.            United        States    v.      Aladekoba,       No.

1:93-cr-00018-WMN-3       (D.    Md.     June   1   &   Oct.   15,     2010).     We

dispense    with   oral    argument        because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2